                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN DOUGLAS MCGEE,                             )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:19CV1205 HEA
                                                 )
DENISE HACKER,                                   )
                                                 )
               Respondent.                       )


                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon petitioner Kevin Douglas McGee’s response to the

June 14, 2019 Order for Petitioner to Show Cause, directing him to show cause why his petition

should not be dismissed. Having reviewed and considered petitioner’s response, this Court has

determined to dismiss the petition without further proceedings.

                                              Background

       At present, petitioner receives treatment at the Southeast Missouri Mental Health Center

in Farmington, Missouri. On May 7, 2019, he filed the instant petition seeking a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. He stated he intended to challenge a state court judgment

entered on June 8, 1988 after he entered a plea of not guilty by reason of insanity in the Circuit

Court of Cape Girardeau County, Missouri. However, at one point in the petition, petitioner

stated he “failed at a conditional hearing.” (ECF No. 1 at 2).

       Upon review, the Court determined that the petition was subject to dismissal, and entered

an order on June 14, 2019 directing petitioner to show cause why it should not be dismissed. In

that Order, the Court instructed plaintiff that, to the extent he sought to challenge the June 8,

1988 state court judgment, he must show cause why the petition should not be dismissed as
untimely. The Court also instructed petitioner that, to the extent he intended to seek conditional

or unconditional release, he must show cause why his petition should not be dismissed due to his

failure to exhaust his available state court remedies.

       On June 21, 2019, petitioner filed additional petitions for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, stating he wished to challenge the June 8, 1988 judgment and setting forth

grounds for relief, including “Racketeering Defrauding the Federal Gov’t,” “Entrapment

Accosted 12/27/1987,” and “Plagarism/Dichotomy/Axiomatic.” (ECF No. 8). He also stated he

was “attempting to apply” for unconditional release. Id. However, he offered nothing tending to

show that his petition was timely or that he had exhausted his available state remedies. On July

1, 2019, petitioner filed a letter with the Court. Therein, he advised he was seeking a pardon

from the Governor of the State of Missouri. He stated he had learned his lesson, and wanted to

leave Missouri and live with his family in Florida.

                                            Discussion

       Petitioner filed the petition more than two decades after the expiration of the one-year

grace period for challenging state court judgments entered before the enactment of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). See Ford v. Bowersox, 178

F.3d 522, 523 (8th Cir. 1999) (when the challenged state court judgment became final before the

AEDPA was enacted, a petitioner is entitled to a one-year grace period, ending on April 24,

1997). Nothing in petitioner’s response can be said to demonstrate that the petition is timely, or

that petitioner is entitled to equitable tolling.        Therefore, to the extent petitioner can be

understood to challenge the 1988 state court judgment, the petition is untimely and will be

dismissed as such.

                                                  2
       Petitioner has also failed to demonstrate that he has exhausted his available state court

remedies. Title 28 U.S.C. § 2254(b)(1)(A) prohibits a grant of habeas relief on behalf of a

person in state custody unless that person has “exhausted the remedies available in the courts of

the State.” The exhaustion requirement applies with equal force when a habeas petitioner seeks

to challenge state custody pursuant to a civil commitment. See Beaulieu v. Minnesota, 583 F.3d

570, 575 (8th Cir. 2009).      Therefore, to the extent petitioner can be understood to seek

conditional or unconditional release, the petition will be dismissed because petitioner has failed

to demonstrate that he exhausted his available state court remedies.

       The Court has considered whether to issue a certificate of appealability. To do so, the

Court must find a substantial showing of the denial of a federal constitutional right.         See

Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). A substantial showing is a showing that

issues are debatable among reasonable jurists, a Court could resolve the issues differently, or the

issues deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing

Flieger v. Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)). Petitioner herein has made no such

showing, and the Court will therefore not issue a certificate of appealability.

       Accordingly,

        IT IS HEREBY ORDERED that petitioner Kevin Douglas McGee’s petition for writ of

habeas corpus is DISMISSED. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that petitioner’s Motion to Appoint Counsel (Docket No.




                                                 3
3) is DENIED as moot.

IT IS FURTHER ORDERED that no certificate of appealability shall issue.

Dated this 23rd day of July 2019.


                                         __________________________________
                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                     4
